Order entered November 6, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01356-CV

                         STEVE HENSON, M.D., ET AL., Appellants

                                              V.

               GRUBER HURST JOHANSEN HAIL SHANK, LLP, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-00553

                                          ORDER
       We GRANT appellants’ October 22, 2014 motion for an extension of time to file a notice

of appeal. The notice of appeal filed with the trial court on October 22, 2014 is deemed timely

for jurisdictional purposes.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE